If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  February 28, 2019
              Plaintiff-Appellee,

v                                                                 No. 340535
                                                                  Oakland Circuit Court
JEAN ANTHONY,                                                     LC No. 2017-263059-FH

              Defendant-Appellant.


Before: TUKEL, P.J., and SHAPIRO and GADOLA, JJ.

SHAPIRO, J. (concurring).

       I concur fully in the majority’s analysis of the proportionality of defendant’s sentence.
As to defendant’s challenge to court costs, I concur with the majority because I am bound by
People v Cameron, 319 Mich. App. 215; 900 NW2d 658 (2017).



                                                           /s/ Douglas B. Shapiro




                                              -1-